          Case 2:21-cv-00519-GMN-BNW Document 19 Filed 06/04/21 Page 1 of 6




     Steven A. Alpert (NV 8353)
1
     PRICE LAW GROUP, APC
2    5940 S. Rainbow Rd.
     Las Vegas, NV 89118
3    T: (866) 881-2133
     F: (866) 401-1457
4
     E: alpert@pricelawgroup.com
5
     Attorney for Plaintiff
     Kristine Vargas
6
                           UNITED STATES DISTRICT COURT
7                               DISRTICT OF NEVADA
8

9    KRISTINE VARGAS                                Case No.: 2:21-cv-00519-GMN-BNW
10                Plaintiff,                        STIPULATED DISCOVERY PLAN
                                                    AND SCHEDULING ORDER
11         vs.
12
     USAA FEDERAL SAVINGS BANK
13
                 Defendant.
14

15

16                 SUBMITTED IN COMPLIANCE WITH LR 26-1(b)
17         Plaintiff Kristine Vargas (“Plaintiff”), and Defendant USAA Federal Savings
18   Bank (“USAA”), by and through undersigned counsel of record, hereby submit their
19   stipulated Discovery Plan and Scheduling Order pursuant to Federal Rule of Civil
20   Procedure 16 and 26 as well as LR 16-1 and 26-1. It is hereby requested that the Court
21   enter the following discovery plan and scheduling order.
22
     1. Meeting: Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a), a telephonic meeting
23
        was held on June 3, 2021, and was attended by:
24
        Dawn M. McCraw on behalf of Plaintiff
25




                                              -1-
          Case 2:21-cv-00519-GMN-BNW Document 19 Filed 06/04/21 Page 2 of 6




        Priscilla L. O’Briant on behalf of Defendant USAA
1

2    2. Subject of Discovery: Discovery will be needed on the following subjects: All

3       claims set forth in the complaint as well as the defenses relevant in this action. No
4
        discovery phases are needed or requested by the parties at this time.
5
        Plaintiff- Plaintiff expects discovery to be similar to most TCPA litigation and
6
        believes that no changes to the federal rules are appropriate and all discovery is
7
        limited by the federal rules which require that discovery be proportional to the needs
8

9       of the case.

10      Defendant - Defendant generally agrees with Plaintiff’s statement. Defendant’s
11
        discovery will primarily relate to Plaintiff’s account with Defendant, including her
12
        debt, the phone calls at issue and alleged revocation of consent, Plaintiff’s evidence
13
        that Defendant allegedly used an automatic telephone dialing system and/or
14

15
        prerecorded voice calls, and alleged damages.

16

17   3. Discovery Cut-Off Date: Discovery will take 180 days, measured from Defendant
18
        USAA’s Motion to Dismiss on April 29, 2021. The discovery cut-off date,
19
        therefore, will be October 26, 2021.
20
     4. Special Discovery Issues: The parties do not anticipate discovery issues at this time
21

22      and do not foresee any issues arising from the disclosure of electronically stored

23      information. The parties agree they may serve discovery requests, discovery
24
        response, and disclosures via electronic mail only with no need for subsequent hard
25
        copies to be mailed. The parties further intend to present evidence in electronic



                                                -2-
          Case 2:21-cv-00519-GMN-BNW Document 19 Filed 06/04/21 Page 3 of 6




        format to jurors for the purpose of jury deliberations. The parties reserve the right
1

2       to amend this plan either through stipulation or motion.

3    5. Changes to Discovery Limitations: The parties have no proposed changes to the
4
        limitations on discovery under the Federal Rules of Civil Procedure. The parties
5
        expect discovery to be similar to most litigation and believe that no changes to the
6
        federal rules are appropriate and all discovery is limited by the federal rules which
7
        require that discovery be proportional to the needs of the case.
8

9    6. Discovery and Scheduling Dates

10      Fact Discovery Cut-Off: October 26, 2021
11
        Deadline to Amend Pleadings: June 22, 2021
12
        Deadline to Disclose Initial Expert Disclosures: November 25, 2021
13
        Deadline to Disclose Rebuttal Expert Disclosures: December 27, 2021
14

15
        Deadline to conduct Expert Depositions: January 28, 2022

16      Deadline to File Dispositive Motions: February 10, 2022

17      The fact discovery cut-off date is 180 days from Defendant’s appearance in this
18
        case, in accordance with LR 26-1(b)(1). However, the parties propose extending
19
        dates for expert disclosures, depositions, and dispositive motions. As grounds, the
20
        parties state that both sides anticipate retaining experts in this matter. However, the
21

22      nature and scope of expert testimony required cannot be determined until the

23      completion of fact discovery. Accordingly, the parties propose a fact discovery
24
        deadline in accordance with local rules, but request the above additional time for
25
        expert discovery and dispositive motions.



                                                -3-
          Case 2:21-cv-00519-GMN-BNW Document 19 Filed 06/04/21 Page 4 of 6




     7. Settlement: The parties have not yet engaged in settlement discussions.
1

2    8. Alternative Dispute Resolutions: The parties agree that a settlement conference

3       with the Magistrate Judge could be productive at a later date, likely after discovery
4
        has been conducted.
5
     9. Alternative Forms of Case Dispositions: The parties discussed trial by a
6
        Magistrate Judge and use of the Short Trial Program. The parties do not agree to
7
        trial by Magistrate Judge or the use of the Short Trial Program.
8

9    10. Document Production: Documents produced in this action may be delivered (1)

10      as a hardcopy document, (2) in electronic format as set forth above, (3) on a CD-
11
        ROM, or (4) as otherwise agreed by the parties or determined by the Court.
12
     11. Electronic Service: The parties agree to electronic service of discovery document
13
        production where practical. To the extent discovery requests are electronically
14

15
        served on a Saturday, Sunday, or legal holiday, service will be deemed effective the

16      next day that is not a Saturday, Sunday, or legal holiday. The parties reserve the

17      right to effectuate service by any manner allowed under Fed. R. Civ. P. 5(b).
18
     12. Electronic Evidence: The parties intend to present evidence in electronic format
19
        should this dispute be placed before a jury, however, the parties reserve the right to
20
        submit hard copies of any exhibits to the jury, if necessary, and to amend this plan
21

22      by either stipulation or motion. No stipulations have yet been reached on this issue.

23   13. Protective Order for Confidential Documents and Information: The parties
24
        intend to file a protective order once agreed upon.
25




                                                -4-
          Case 2:21-cv-00519-GMN-BNW Document 19 Filed 06/04/21 Page 5 of 6




     14. Pre-trial Order: The parties shall file a joint pre-trial order no later than thirty (30)
1

2       days after the date set for filing dispositive motions. In the event that parties file a

3       dispositive motion, the date set for filing the joint pre-trial order shall be suspended
4
        until thirty (30) days after a decision on the dispositive motions or further order of
5
        the Court. The disclosure required by Federal Rule of Civil Procedure 26(a)(3) and
6
        objections thereto shall be made in the pre-trial order.
7
     15. Initial Disclosures: The parties’ initial disclosures (including initial document
8

9       production) will be made on or before 28 days after the 26(f) meeting, which was

10      held on June 3, 2021--making initial disclosures due July 1, 2021. Any party seeking
11
        damages shall comply with Federal Rules of Civil Procedure 26(a)(1)(A)(iii). The
12
        parties agree that Defendant USAA’s Initial Disclosure Statement shall be due 28
13
        days after the Court rules on USAA’s Motion to Dismiss.
14

15
     16. Extension of Discovery Deadline: LR 26 governs modifications or extension to

16      this discovery plan and scheduling order.

17
       RESPECTFULLY SUBMITTED,
18

19     Dated: June 4, 2021
20
                                              By: /s/Steven A. Alpert
                                              Steven A. Alpert (NV 8353)
21                                            PRICE LAW GROUP, APC
                                              5940 S. Rainbow Rd.
22                                            Las Vegas, NV 89118
                                              T: (866) 881-2133
23
                                              F: (866) 401-1457
24                                            E: alpert@pricelawgroup.com
                                              Attorneys for Plaintiff,
25                                            Kristine Vargas




                                                  -5-
          Case 2:21-cv-00519-GMN-BNW Document 19 Filed 06/04/21 Page 6 of 6




                                            By: /s/Priscilla L. O’Briant
1
                                            Robert W. Freeman (NV 3062)
2                                           Priscilla L. O’Briant (NV 10171)
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
3                                           6385 S. Rainbow Boulevard, Suite 600
                                            Las Vegas, NV 89118
4
                                            T: (702) 893-3383
5
                                            F: (702) 893-3789
                                            E: Robert.freeman@lewisbrisbois.com;
6                                           priscilla.obriant@lewisbrisbois.com
                                            Attorneys for Defendant
7                                           USAA Federal Savings Bank
8

9
                                       Order OF SERVICE
                                 CERTIFICATE
10                          IT IS SO ORDERED
            I hereby certify that on June 4, 2021, I electronically filed the foregoing with the
11                          DATED: 11:16 am, June 08, 2021
     Clerk of the Court using the ECF system, which will send notice of such filing to all
12

13   attorneys of record in this matter.
                           BRENDA WEKSLER
14
                           UNITED STATES MAGISTRATE JUDGE
            /s/Jacey Gutierrez
15

16

17

18

19

20

21

22

23

24

25




                                                -6-
